DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on May 24, 2021.
Claims 1, 2, 5, 7–9, 12, 14–16, 19, and 20 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed May 24, 2021 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed February 22, 2021.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–20 rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al., U.S. Patent App. No. 2020/0372154 (“Bacher”) in view of Mahajan et al., U.S. Patent App. No. 2019/0392511 (“Mahajan”) and Aidoo et al., U.S. Patent App. No. 2020/0074548 (“Aidoo”).
For claim 1, Bacher teaches:
A method for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, comprising (¶ 194: example method for monitoring smart contracts):
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and one or more execution nodes executing the smart contract (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack) . . ..
Bacher does not teach: executing a smart contract . . ., wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes.
	Mahajan, however, teaches:
executing a smart contract (¶ 39: blockchain smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract execution from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
The combination of Bacher and Mahajan does not teach: wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes.
	Aidoo, however, teaches:
wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is  (¶ 45: node score, considered for submissions from nodes, can be decreased upon submission from that node).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the smart contract execution in Mahajan by adding the reputation score from Aidoo.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of nodes—through a scoring system—a benefit explicitly disclosed by Aidoo (¶ 45: reputation score adjustments for the purpose of determining which nodes to ban from participating or allow) and desired by Bacher (¶ 23–24: need for additional new protections against possible attacks to provide security to distributed ledgers).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more secure by combining these methods together.
For claim 2, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including recording historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 3, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Mahajan further teaches:
The method of claim 1, further including recording an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 32–33: bid for certain price).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the reputation score in Aidoo by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these methods together.
For claim 4, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Mahajan further teaches:
The method of claim 1, further including matching, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the reputation score in Aidoo by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges). Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these methods together.


For claim 5, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including applying a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts) and storing one or more values output by the risk analysis operation to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain).
For claim 6, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including aggregating one or more risk assessment values generated by the secondary blockchain and associated with the smart contract (¶ 106–108: risk scores communicated and received).
For claim 7, Bacher, Mahajan, and Aidoo teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including: using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract); and 
tracking the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain  (¶ 109: malicious and bad actor nodes monitored).
For claim 8, Bacher teaches:
A system for implementing a marketplace for risk assessed smart contracts in blockchains in a computing environment, comprising (¶ 109: example system for monitoring smart contracts):
one or more computers with executable instructions that when executed cause the system to (¶ 147: computing device with instructions):
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and the one or more execution nodes executing the smart contract (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack) . . ..
Bacher does not teach: execute a smart contract . . ., wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes.
	Mahajan, however, teaches:
execute a smart contract (¶ 39: blockchain smart contract executed).
(¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
The combination of Bacher and Mahajan does not teach: wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes.
	Aidoo, however, teaches:
wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes (¶ 45: node score, considered for submissions from nodes, can be decreased upon submission from that node).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the smart contract execution in Mahajan by adding the reputation score from Aidoo.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating (¶ 45: reputation score adjustments for the purpose of determining which nodes to ban from participating or allow) and desired by Bacher (¶ 23–24: need for additional new protections against possible attacks to provide security to distributed ledgers).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more secure by combining these systems together.
For claim 9, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further record historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary blockchain and the risk blockchain (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 10, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Mahajan further teaches:
The system of claim 8, wherein the executable instructions further record an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 32–33: bid for certain price).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the reputation score in Aidoo by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these systems together.
For claim 11, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Mahajan further teaches:
The system of claim 8, wherein the executable instructions further match, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the reputation score in Aidoo by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these systems together.
For claim 12, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further apply a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts) and store one or more values output by the risk analysis operation to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain).
For claim 13, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further aggregate one or more risk assessment values generated by the secondary (¶ 106–108: risk scores communicated and received).
For claim 14, Bacher, Mahajan, and Aidoo teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further: using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract); and 
track the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain (¶ 109: malicious and bad actor nodes monitored).
For claim 15, Bacher teaches:
A computer program product for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (¶ 109: example method for monitoring smart contracts; ¶ 147: computing device with instructions)
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and the one or more execution nodes executing the smart contract (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack) . . ..
Bacher does not teach: an executable portion that executes a smart contract . . ., wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes.
	Mahajan, however, teaches:
an executable portion that executes a smart contract (¶ 39: blockchain smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract execution from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).

	Aidoo, however, teaches:
wherein a reputational budget, used to determine the reputation of the one or more blockchain nodes issuing the smart contract and used to select those of the one or more execution nodes to execute the smart contract, is temporarily decreased upon granting the execution of the smart contract by the one or more execution nodes (¶ 45: node score, considered for submissions from nodes, can be decreased upon submission from that node).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the smart contract execution in Mahajan by adding the reputation score from Aidoo.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of nodes—through scoring—a benefit explicitly disclosed by Aidoo (¶ 45: reputation score adjustments for the purpose of determining which nodes to ban from participating or allow) and desired by Bacher (¶ 23–24: need for additional new protections against possible attacks to provide security to distributed ledgers).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more secure by combining these systems together.
For claim 16, Bacher, Mahajan, and Aidoo teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that records historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary blockchain and the risk blockchain (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 17, Bacher, Mahajan, and Aidoo teach all the limitations of claim 15 above, and Mahajan further teaches:
The computer program product of claim 15, further including an executable portion that records an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 32–33: bid for certain price).
(¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these systems together.
For claim 18, Bacher, Mahajan, and Aidoo teach all the limitations of claim 15 above, and Mahajan further teaches:
The computer program product of claim 15, further including an executable portion that matches, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher and the reputation score in Aidoo by adding the smart contract matching from Mahajan.  One of ordinary (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).  Bacher, Mahajan, and Aidoo are all related to smart contract and blockchain technologies, so one of ordinary skill in the art would have motivated to make these technologies even more effective by combining these systems together.
For claim 19, Bacher, Mahajan, and Aidoo teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that: applies a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts), stores one or more values output by the risk analysis operation to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain); and
aggregates one or more risk assessment values generated by the secondary blockchain and associated with the smart contract (¶ 106–108: risk scores communicated and received).
For claim 20, Bacher, Mahajan, and Aidoo teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that: using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract); and 
tracks the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain (¶ 109: malicious and bad actor nodes monitored).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 112(a)
Applicant’s arguments (Remarks, page 9) filed May 24, 2021, with respect to claims 5, 7, 12, 14, 19, and 20 have been fully considered and are persuasive.  The rejections of claims 5, 7, 12, 14, 19, and 20 under 35 U.S.C. 112(a) have been withdrawn in light of Applicant’s arguments and amendments. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 8, and 15 and argues that the combination of Bacher (U.S. Patent App. No. 2020/0372154) and Mahajan (U.S. Patent App. No. 2019/0392511) does not disclose these additional limitations.  Claims 1, 8, and 15, however, are currently rejected under 35 U.S.C. 103 over Bacher in view of Mahajan and Aidoo (U.S. Patent App. No. 2020/0074548).  Thus, Applicant’s arguments with respect to claims 1, 8, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Reddy et al., U.S. Patent App. No. 2019/0305957, discloses verifying trust records before executing an asset.  
Li et al., U.S. Patent App. No. 2019/0130368, discloses securing smart contracts in a blockchain by verifying a creator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696      

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696